Name: Commission Directive 2002/27/EC of 13 March 2002 amending Directive 98/53/EC laying down the sampling methods and the methods of analysis for the official control of the levels for certain contaminants in foodstuffs (Text with EEA relevance)
 Type: Directive
 Subject Matter: health;  foodstuff;  deterioration of the environment
 Date Published: 2002-03-16

 Avis juridique important|32002L0027Commission Directive 2002/27/EC of 13 March 2002 amending Directive 98/53/EC laying down the sampling methods and the methods of analysis for the official control of the levels for certain contaminants in foodstuffs (Text with EEA relevance) Official Journal L 075 , 16/03/2002 P. 0044 - 0045Commission Directive 2002/27/ECof 13 March 2002amending Directive 98/53/EC laying down the sampling methods and the methods of analysis for the official control of the levels for certain contaminants in foodstuffs(Text with EEA relevance)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 85/591/EEC of 20 December 1985 concerning the introduction of Community methods of sampling and analysis for the monitoring of foodstuffs intended for human consumption(1), and in particular Article 1 thereof,Whereas:(1) Commission Regulation (EC) No 466/2001 of 8 March 2001 setting maximum levels for certain contaminants in foodstuffs(2), as last amended by Regulation (EC) No 472/2002(3), fixes maximum limits for aflatoxins in spices.(2) Sampling plays a crucial part in the precision of the determination of the levels of aflatoxins, which are very heterogeneously distributed in a lot. Commission Directive 98/53/EC of 16 July 1998 laying down the sampling methods of analysis and the methods of analysis for the official control of the levels for certain contaminants in foodstuffs(4) should be amended to include spices.(3) It is appropriate to rectify minor errors in Directive 98/53/EC.(4) The measures provided for in this Directive are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health,HAS ADOPTED THIS DIRECTIVE:Article 1Annex I to Directive 98/53/EC is amended as set out in the Annex of this Directive.Article 2Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive by 28 February 2003 at the latest. They shall forthwith inform the Commission thereof.When Member States adopt those provisions, they shall contain a reference to this Directive or be accompanied by such a reference on the occasion of their official publication. Member States shall determine how such reference is to be made.Article 3This Directive shall enter into force on the 20th day following its publication in the Official Journal of the European Communities.Article 4This Directive is addressed to the Member States.Done at Brussels, 13 March 2002.For the CommissionDavid ByrneMember of the Commission(1) OJ L 372, 31.12.1985, p. 50.(2) OJ L 77, 16.3.2001, p. 1.(3) See page 18 of this Official Journal.(4) OJ L 201, 17.7.1998, p. 93.ANNEXA. Annex I is amended as follows:1. point 4.2 is replaced by the following: "4.2. Weight of the incremental sampleThe weight of the incremental sample should be about 300 grams unless otherwise defined in point 5 of this Annex and with the exception of spices in which case the weight of the incremental sample is about 100 grams. In the case of retail packings, the weight of the incremental sample depends on the weight of the retail packing.";2. point 5.1 is amended as follows: the word "spices" is inserted in the title after the words "dried fruit";3. Table 2 under point 5.1 is amended as follows: the product "spices" is added to Table 2 as follows: >TABLE>4. point 5.2 is amended as follows: the word "spices" is added on a new line after "cereals (lots &gt;= 50 tonnes)";5. the following sentence is added to point 5.2.1, fourth dash: "In the case of spices the aggregate sample weighs not more than 10 kg and therefore no division in subsamples is necessary.";6. point 5.2.2 is amended as follows: the words "and spices" are added after "or other physical treatment" in the sentence "For groundnuts, nuts and dried fruit subjected to a sorting or other physical treatment";7. point 5.5.2.2 is rectified as follows: "under point 5.2" is replaced by "in Table 2 under point 5.1";8. the following point 6 is added: "6. Sampling at retail stageSampling of foodstuffs at the retail stage should be done where possible in accordance with the above sampling provisions. Where this is not possible, other effective sampling procedures at retail stage can be used provided that they ensure sufficient representativeness for the sampled lot."B. Annex II is amended as follows:1. point 4.3 is rectified as follows: in the table, in the column "concentration range" all "Ã ¼g/L" has to be replaced by "Ã ¼g/kg" and the concentration range "0,01-0,5 Ã ¼g/L" for "Recovery - Aflatoxin M1" has to be replaced by "0,01-0,05 Ã ¼g/kg".